DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ning et al. (US 20060194395).
Regarding claim 1, Ning discloses that a semiconductor structure, comprising:
a gate structure poly gate on a base substrate (Fig. 1); 
a first stress layer P in the base substrate on both sides of the gate structure; and
a second stress layer Epi-layer (para. 0034) in the first stress layer P and surrounded by the first stress layer wherein a doping concentration of the second stress layer (para. 0009, Ge concentration is greater) is greater than or equal to a doping concentration of the first stress layer (para. 0070).
Reclaim 2, Ning discloses that the second stress layer is made of one of silicon germanium, and silicon carbon (para. 0034 & 0048).
Reclaim 3, Ning discloses that the first stress layer is in contact with a sidewall spacer 301 of the gate structure (Fig. 3 or 5).
Reclaim 4, Ning discloses that the first stress layer is made of one of silicon germanium and silicon;
the second stress layer is made of silicon germanium; and
a content of germanium in the second stress layer is greater than or equal to a content of germanium in the first stress layer (Fig. 5, para. 0034 & 0070).
Reclaim 8, Ning discloses that the second stress layer has a top surface coplanar with a top surface of the first stress layer, and the second stress layer is completely covered by the first stress layer from a bottom surface and side surfaces of the second stress layer (Fig. 3 & 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 20060194395) in view of Cheng et al. (US 20120319203).
Reclaim 5, Ning discloses that the first stress layer is made of one of silicon carbon and silicon;
the second stress layer is made of silicon germanium; and a content of carbon in the second stress layer is greater than or equal to a content of carbon in the first stress layer (Fig. 5, para. 0034 & 0070).
Ning fails to teach the second stress layer is made of silicon carbon.
However, the second stress layer can be either Ge or C (para. 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ning with the second stress layer can be either Ge or C as taught by Cheng in order to enhance variation of materials by using either Ge (germanium) or C (carbon) and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Reclaim 6, Ning & Cheng disclose that the gate structure is a metal gate structure (Cheng, para. 0012).
Reclaim 7, Ning & Cheng disclose that an interlayer dielectric layer formed on the base substrate, wherein the interlayer dielectric layer has contact holes on two sides of the gate structure and a bottom of each contact hole exposes the first stress layer, and a plug formed in each contact hole (Cheng, para. 0037).
Reclaim 9, Ning & Cheng disclose that the semiconductor structure is a PMOS, in-situ self-doped dopant ions are B ions.
Ning & Cheng fail to specify that a doping concentration of the second stress layer is in a range of approximately 2.0x 10^20 atoms/cm3 - 1.5x10^21 atoms/cm3.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain dopant concentration of the second stress layer, because it would have been to obtain a certain dopant concentration of the second stress layer to achieve better electron transfer between source/drain and gate electrode.	
Reclaim 10, Ning & Cheng disclose that the semiconductor structure is an NMOS, in-situ self-doped dopant ions are P ions.
Ning & Cheng fails to specify that a doping concentration of the second stress layer is in a range of approximately 8.0x 10^20 atoms/cm3 - 2.5x10^21atoms/cm3.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain dopant concentration of the second stress layer, because it would have been to obtain a certain dopant concentration of the second stress layer to achieve better electron transfer between source/drain and gate electrode.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 20060194395) in view of Cheng et al. (US 20120319203) and further in view of Tsai et al. (US 20130234203).
Reclaim 11, Ning & Cheng fail to teach anti-leakage doped region in the base substrate under the first stress layer.
However, Tsai suggests that anti-leakage 120a doped region in the base substrate under the first stress layer 122 (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ning & Cheng with anti-leakage doped region in the base substrate under the first stress layer as taught by Tsai in order to enhance shorter channel distance to enhance faster electrons mobility and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10944004 in view of Ning et al. (US 20060194395) in view of Cheng et al. (US 20120319203) and further in view of Tsai et al. (US 20130234203, see rejection above for details).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899